         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 1 of 14



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                    )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )      Case No. CIV-19-903-G
                                                 )
CITY OF OKLAHOMA CITY,                           )      JURY TRIAL DEMANDED
a municipal corporation, and                     )
JOHN RICKETTS, individually,                     )
                                                 )
              Defendants.                        )

          ANSWER OF DEFENDANT CITY OF OKLAHOMA CITY TO
              PLAINTIFF’S FIRST AMENDED COMPLAINT

       COMES NOW a Defendant, the City of Oklahoma City, and for its Answer to the

First Amended Complaint of Plaintiff filed herein, alleges and states the following:

1.     Defendant admits ¶ 1 of the First Amended Complaint insofar as the statutory and

      constitutional issues in this action arise from 42 U.S.C. § 1983 and the First,

      Fourth, and Fourteenth Amendments. Defendant denies ¶ 1 of the Amended

      Complaint insofar as it insinuates Plaintiff’s rights were violated.

2.    Defendant admits ¶ 2 of the First Amended Complaint and adds that 28 U.SC.

      §1343 also provides jurisdiction.

3.    Defendant admits ¶ 3 of the First Amended Complaint.

4.    Defendant admits ¶ 4 of the First Amended Complaint

5.    Defendant is without information to admit or deny ¶ 5 of the First Amended

      Complaint and therefore it is denied.
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 2 of 14



6.    Defendant admits ¶ 6 of the First Amended Complaint insofar as Defendant is a

      political subdivision of the State of Oklahoma. Defendant admits the remainder of

      this paragraph to the extent that the City was acting within the law but denies the

      remainder of ¶ 6 of the First Amended Complaint as written.

7.    Defendant admits ¶ 7 only insofar as John Ricketts (Comm. 1126) is an employee

      of the City of Oklahoma City and is assigned to its police department and is being

      sued individually. Defendant City states that it is redundant to name the City and

      the individual officer in his official capacity. According to the Municipal Code of

      the City of Oklahoma City at §43-4, only the City Council and in some

      circumstances, the Chief of Police, can set policy for the police department. A

      police officer cannot.     Because the individual defendant officer is not a

      policymaker for the City, the official capacity claim against Defendant Ricketts is

      not legally sufficient and should be dismissed. Defendant City denies joint and

      several liability.

8.    Defendant City admits that Ricketts was working an off-duty job in his OCPD

      patrol vehicle and in his OCPD uniform. Defendant denies the remainder of ¶ 8 of

      the First Amended Complaint. Defendant further states that there is no agency

      named “City of Oklahoma” as incorporates this throughout this Answer.

9.    Defendant is without information to admit or deny ¶ 9 of the First Amended

      Complaint and therefore it is denied.

10.   Defendant is without information to admit or deny ¶ 10 of the First Amended

      Complaint and restates that there is no such agency as “City of Oklahoma”.

                                              2
        Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 3 of 14



11.   Defendant admits ¶ 11 of the First Amended Complaint.

12.   Defendant admits ¶ 12 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

13.   Defendant admits ¶ 13 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

14.   Defendant admits ¶ 14 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

15.   Defendant admits ¶ 15 of the First Amended Complaint. Defendant also notes

      there was additional conversation in between these two questions that are not

      included in the First Amended Complaint. Defendant City reserves the right to

      amend this response as the audio and/or video speaks for itself

16.   Defendant admits ¶ 16 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

17.   Defendant admits ¶ 17 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

18.   Defendant admits ¶ 18 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

19.   Defendant admits ¶ 19 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

20.   Defendant admits ¶ 20 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.



                                            3
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 4 of 14



21.   Defendant admits ¶ 21 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

22.   Defendant admits ¶ 22 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

23.   Defendant is without information to admit or deny ¶ 23 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

24.   Defendant is without information to admit or deny ¶ 24 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

25.   Defendant is without information to admit or deny ¶ 25 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

26.   Defendant is without information to admit or deny ¶ 26 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

27.   Defendant is without information to admit or deny ¶ 27 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

28.   Defendant is without information to admit or deny ¶ 28 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

                                            4
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 5 of 14



29.   Defendant is without information to admit or deny ¶ 29 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

30.   Defendant is without information to admit or deny ¶ 30 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

31.   Defendant is without information to admit or deny ¶ 31 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

32.   Defendant admits ¶ 32 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

33.   Defendant admits ¶ 33 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

34.   Defendant admits ¶ 34 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

35.   Defendant admits ¶ 35 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

36.   Defendant is without information to admit or deny ¶ 36 of the First Amended

      Complaint and reserves the right to amend this response as the audio and/or video

      speaks for itself.

37.   Defendant admits ¶ 37 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

                                            5
        Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 6 of 14



38.   Defendant admits ¶ 38 of the First Amended Complaint and reserves the right to

      amend this response as the audio and/or video speaks for itself.

39.   Defendant denies ¶ 39 of the First Amended Complaint.

40.   Defendant denies ¶ 40 of the First Amended Complaint.

41.   Defendant is without information to admit or deny ¶ 41 of the First Amended

      Complaint.

42.   Defendant is without information to admit or deny ¶ 42 of the First Amended

      Complaint and it is therefore denied. Defendant City does not know what a LEIN

      check is.

43.   Defendant is without information to admit or deny ¶ 43 of the First Amended

      Complaint.

44.   Defendant City submits that ¶ 44 of the First Amended Complaint is an improper

      statement of the law and therefore no response is required.

45.   Defendant City submits that ¶ 45 of the First Amended Complaint is an improper

      statement of the law and therefore no response is required.

46.   Defendant denies ¶ 46 of the First Amended Complaint.

47.   Defendant denies ¶ 47 of the First Amended Complaint.

48.   Defendant denies ¶ 48 of the First Amended Complaint.

49.   Defendant denies ¶ 49 of the First Amended Complaint.

50.   Defendant denies ¶ 50 of the First Amended Complaint.

51.   Defendant incorporates herein all previous responses in response to ¶ 51.



                                            6
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 7 of 14



52.   Defendant denies ¶ 52 of the First Amended Complaint as written and further

      states the lawfulness of recording the police vehicle, like any encounter with the

      police, depends on the circumstances.

53.   Defendant denies ¶ 53 of the First Amended Complaint as written.

54.   Defendant denies ¶ 54 of the First Amended Complaint and denies any allegation

      that it intentionally, knowingly, maliciously, recklessly, unreasonably, and/or

      gross negligently engaged in acts which ignored any of Plaintiff’s clear established

      statutory or constitutional rights.

55.   Defendant denies ¶ 55 of the First Amended Complaint.

56.   Defendant denies ¶ 56 of the First Amended Complaint.

57.   Defendant denies ¶ 57 of the First Amended Complaint.

58.   Defendant incorporates herein all previous responses in response to ¶58.

59.   Defendant denies ¶ 59 of the First Amended Complaint as written.

60.   Defendant denies ¶ 60 of the First Amended Complaint.

61.   Defendant denies ¶ 61 of the First Amended Complaint.

62.   Defendant denies ¶ 62 of the First Amended Complaint as it relates to Defendant

      City.

63.   Defendant denies ¶ 63 of the First Amended Complaint.

64.   Defendant denies ¶ 64 of the First Amended Complaint.

65.   Defendant denies ¶ 65 of the First Amended Complaint.

66.   Defendant is without information to admit or deny ¶ 66 of the First Amended

      Complaint and is therefore denied.

                                            7
        Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 8 of 14



67.   Defendant denies ¶ 67 of the First Amended Complaint.

68.   Defendant incorporates herein all previous responses in response to ¶ 68.

69.   Defendant denies ¶ 69 of the First Amended Complaint.

70.   Defendant denies ¶ 70 of the First Amended Complaint.

71.   Defendant denies ¶ 71 of the First Amended Complaint.

72.   Defendant denies ¶ 72 of the First Amended Complaint.

73.   Defendant denies ¶ 73 of the First Amended Complaint.

74.   Defendant denies ¶ 74 of the First Amended Complaint.

75.   Defendant denies ¶ 75 of the First Amended Complaint.

76.   Defendant denies ¶ 76 of the First Amended Complaint.

77.   Defendant denies ¶ 77 of the First Amended Complaint.

78.   Defendant incorporates herein all previous responses in response to ¶78.

79.   Defendant admits ¶ 79 of the First Amended Complaint.

80.   Defendant denies ¶ 80 of the First Amended Complaint.

81.   Defendant admits ¶ 81 of the First Amended Complaint insofar as Plaintiff has a

      Fourth Amendment right to be secure against unreasonable searches. Defendant

      denies the remainder of ¶ 81 of the First Amended Complaint as written.

82.   Defendant admits ¶82 of the First Amended Complaint to the extent that police

      officers are “at all times relevant” required to obey the laws of the United States

      and that Officer Ricketts was acting within “the color of law.” The remainder of

      the paragraph is denied as written.

83.   Defendant denies ¶ 83 of the First Amended Complaint.

                                            8
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 9 of 14



84.    Defendant denies ¶ 84 of the First Amended Complaint.

85.    Defendant incorporates herein all previous responses in response to ¶ 85.

86.    Defendant admits ¶ 86 of the First Amended Complaint.

87.    Defendant admits ¶ 87 of the First Amended Complaint insofar as Plaintiff has a

       Fourth Amendment right to be secure against unreasonable seizures. Defendant

       denies the remainder of ¶ 87 of the First Amended Complaint as written.

88.    Defendant admits ¶82 of the First Amended Complaint to the extent that police

       officers are “at all times relevant” required to obey the laws of the United States

       and that Officer Ricketts was acting within “the color of law.” The remainder of

       the paragraph is denied as written.

89.    Defendant denies ¶ 89 of the First Amended Complaint.

90.    Defendant denies ¶ 90 of the First Amended Complaint.

91.    Defendant denies ¶ 91 of the First Amended Complaint.

92.    Defendant denies ¶ 92 of the First Amended Complaint.

93.    Defendant denies ¶ 93 of the First Amended Complaint.

94.    Defendant denies ¶ 94 of the First Amended Complaint.

95.    Defendant denies ¶ 95 of the First Amended Complaint.

96.    Defendant denies ¶ 96 of the First Amended Complaint.

97.    Defendant denies ¶ 97 of the First Amended Complaint.

98.    Defendant denies ¶ 98 of the First Amended Complaint.

99.    Defendant denies ¶ 99 of the First Amended Complaint.

100.   Defendant incorporates herein all prior responses in Response to ¶ 100.

                                             9
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 10 of 14



101.   Defendant admits ¶ 101 of the First Amended Complaint.

102.   Defendant denies ¶ 102 of the First Amended Complaint.

103.   Defendant admits ¶ 103 of the First Amended Complaint insofar as Plaintiff has a

       Fourth Amendment right to be secure against unreasonable seizures. Defendant

       denies the remainder of ¶ 103 of the First Amended Complaint.

104.   Defendant admits ¶104 of the First Amended Complaint to the extent that police

       officers are “at all times relevant” required to obey the laws of the United States

       and that Officer Ricketts was acting within “the color of law.” The remainder of

       the paragraph is denied as written.

105.   Defendant denies ¶ 105 of the First Amended Complaint.

106.   Defendant denies ¶ 106 of the First Amended Complaint.

107.   Defendant denies ¶ 107 of the First Amended Complaint.

108.   Defendant denies ¶ 108 of the First Amended Complaint.

109.   Defendant incorporates all previous responses in response to ¶ 89.

110.   Defendant denies ¶ 110 of the First Amended Complaint.

111.   Defendant is without information to admit or deny ¶ 111 of the First Amended

       Complaint.

112.   Defendant denies ¶ 112 of the First Amended Complaint.

113.   Defendant denies ¶ 113 of the First Amended Complaint.

114.   Defendant admits ¶ 114 of the First Amended Complaint insofar as the Fourteenth

       Amendment prohibits a state from depriving any person of life, liberty, or

       property, without due process of law. Defendant denies the remainder of ¶ 114.

                                             10
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 11 of 14



115.   Defendant admits ¶115 of the First Amended Complaint to the extent that “at all

       times relevant” Defendant Ricketts is required to obey the laws of the united

       states. The remainder of the paragraph is denied as written.

116.   Defendant denies ¶ 116 of the First Amended Complaint.

117.   Defendant denies ¶ 117 of the First Amended Complaint.

118.   Defendant denies ¶ 118 of the First Amended Complaint as written.

119.   Defendant denies ¶ 119 of the First Amended Complaint.

120.   Defendant incorporates herein all previous responses in response to ¶ 120.

121.   Defendant admits ¶ 121 of the First Amended Complaint.

122.   Defendant denies ¶ 122 of the First Amended Complaint.

123.   Defendant denies ¶ 123 of the First Amended Complaint.

124.   Defendant denies ¶ 124 of the First Amended Complaint.

125.   Defendant denies ¶ 125 of the First Amended Complaint. Plaintiff cannot be

       awarded punitive damages from the City as a matter of law.

126.   Defendant incorporates herein all previous responses in response to ¶ 126.

127.   Defendant admits ¶ 127 of the First Amended Complaint.

128.   Defendant denies ¶ 128 of the First Amended Complaint.

129.   Defendant denies ¶ 129 of the First Amended Complaint.

130.   Defendant denies ¶ 130 of the First Amended Complaint.

131.   Defendant denies ¶ 131 of the First Amended Complaint. Plaintiff cannot be

       awarded punitive damages from the City as a matter of law.

132.   Defendant incorporates herein all previous responses in response to ¶132.

                                            11
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 12 of 14



133.   Defendant admits ¶ 133 of the First Amended Complaint.

134.   Defendant denies ¶ 134 of the First Amended Complaint.

135.   Defendant denies ¶ 135 of the First Amended Complaint.

136.   Defendant denies ¶ 136 of the First Amended Complaint.

137.   Defendant denies ¶ 137 of the First Amended Complaint.

138.   Defendant denies ¶ 138 of the First Amended Complaint.

139.   Defendant denies ¶ 139 of the First Amended Complaint.

140.   Defendant denies ¶ 140 of the First Amended Complaint. Plaintiff cannot be

       awarded punitive damages against the City as a matter of law.

141.   Defendant City denies any new allegation in Plaintiff’s Prayer for Relief and

       further incorporates its denials that it can be liable for punitive damages. Plaintiff

       is not entitled to recover punitive damages against the City. See City of Newport

       v. Fact Concerts, Inc., 453 U.S. 247 (1981)(punitive damages are not available

       against a municipality in a §1983 claim).

                              AFFIRMATIVE DEFENSES

       COMES NOW a Defendant, the City of Oklahoma City, and for its affirmative

defenses, alleges and states the following:

1.     Plaintiff’s First Amended Complaint has failed to state a state upon which relief

       may be granted under state or federal law.

2.     Defendant City has violated no duty owed to Plaintiff.

3.     Defendant City’s training of its police officers, its policies and procedures are

       constitutional and have not caused a series of unconstitutional events.

                                              12
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 13 of 14



4.     Plaintiff is not entitled to an award of punitive damages as to this Defendant on

       any of his claims.

5.     Defendant City is exempt from liability and/or its liability is limited.

6.     That any alleged OCPD training and its policies, procedures, rules and/or customs

       complained of in Plaintiff’s First Amended Complaint, is not the actual OCPD

       training and its policies, procedures, rules and customs.

7.     Defendant City affirmatively pleads that it cannot be held liable under the theory

       of respondeat superior for any of Plaintiff’s federal law claims.

       WHEREFORE, Defendant City, having fully answered, prayerfully requests that

this Court grant it Judgment against Plaintiffs, its costs, and attorney fees.

                                           Respectfully submitted,

                                           KENNETH JORDAN
                                           Municipal Counselor

                                     By: /s/ Katie Goff
                                         Sherri R. Katz, OBA #14551
                                         Katie Goff, OBA #32402
                                         Dustin Parris, OBA #32095
                                         Assistant Municipal Counselors
                                         200 North Walker, Suite 400
                                         Oklahoma City, Oklahoma 73102
                                         (405) 297-2451
                                         sherri.katz@okc.gov
                                         katie.goff@okc.gov
                                         dustin.parris@okc.gov
                                         Attorneys for Defendant City




                                              13
         Case 5:19-cv-00903-G Document 23 Filed 12/26/19 Page 14 of 14



                           CERTIFICATE OF MAILING


       I hereby certify that on the 26th day of December, 2019, I electronically
transmitted the attached Answer of Defendant City of Oklahoma City to the Clerk of
Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to
the following ECF registrants: Solomon M. Radner, sradner@excololaw.com, attorney
for Plaintiff; Ambre Gooch, ACG@czwlaw.com, and Stacey Felkner, SHF@czwlaw.com
attorneys for Defendant Ricketts.


                                         /s/ Katie Goff

                                         Katie Goff, OBA #32402




                                           14
